Citation Nr: 1027276	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  01-08 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	John F. Ketcherside, Attorney At 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 3, 1980 to 
February 29, 1980.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from February 2000 and November 2000 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which denied the Veteran's 
January 2000 request to reopen his claim for service connection 
for a right knee disorder.

In April 2002, the Veteran testified at hearing before a Veterans 
Law Judge at the RO (Travel Board hearing) who has since retired.  
A copy of the hearing transcript is in the record.  

In September 2002, the Board reopened the Veteran's claim due to 
the submission of new and material evidence.  In September 2003, 
the Board remanded the appeal to the RO for a VA medical 
examination.  In June 2004, the Board remanded the appeal for VA 
to comply with its duty to notify and assist claimants.  In March 
2006, the Board remanded the appeal in order to schedule the 
Veteran for a hearing before an active Veterans Law Judge.

The Veteran was provided with notice letters regarding his new 
Board hearing in June 2006 and July 2006.  However, in July 2006, 
the Veteran, by telephone, asked the RO to withdraw his request 
for a hearing before a Veterans Law Judge.

In an October 2006 decision, the Board denied entitlement to 
service connection for a right knee disorder.  The Veteran 
appealed the Board decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a December 2007 Order, the Court 
vacated the Board's decision and remanded this appeal for further 
development consistent with the instructions in a November 2007 
Joint Motion to Remand.  In March 2008, the Board remanded the 
case for a VA examination pursuant to the Board's remand of 
September 2003, and to the Court's remand of December 2007.

In a September 2008 decision, the Board denied entitlement to 
service connection for a right knee disorder.  The Veteran 
appealed the Board decision to the Court.  In a November 2009 
Order, the Court vacated the Board's decision and remanded this 
appeal for further development consistent with the instructions 
in a November 2009 Joint Motion to Remand.  The case has been 
returned to the Board for further appellate consideration.

In March 2010, the Veteran's attorney requested the opportunity 
to appear with the Veteran at a hearing before a Veterans Law 
Judge.  In June 2010, in response to a letter from the Board 
requesting clarification of the type of hearing sought, the 
Veteran elected to appear before a Veterans Law Judge at his 
local RO (Travel Board hearing).

The issue of entitlement to service connection for a left knee 
condition has been raised by the record, but has not been 
adjudicated by the RO.  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is needed prior to further consideration 
of the Veteran's claim for service connection for a right knee 
condition.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The Joint Motion granted by the Court in November 2009, at page 
2, concludes that the Board must "remand this case for a new 
examination, one that considers Appellant's entire medical 
history, as contained in his claims file."

Upon receipt of the new examination report, the Board is further 
instructed to "consider whether service connection is warranted 
for any period during his appeal when he suffered from a 
disability," even if the current evidence "establish[es] that 
Appellant's right knee disorder has resolved during his appeal."  
McClain v. Nicholson, 21 Vet. App. 319, 321-22 (2007).

On remand, the AOJ should schedule the Veteran for an examination 
of his right knee, by an orthopedist, to determine the nature, 
extent, and etiology of the Veteran's right knee disorder(s), if 
any.  

Additionally, in written correspondence received at the Board in 
June 2010, the Veteran's private attorney requested that in 
accordance with the Veteran's June 2010 request, the RO should 
schedule him for a hearing before a Veterans Law Judge at his 
local RO (Travel Board hearing) after the VA orthopedic 
examination report has been completed and associated with the 
Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination, 
by an orthopedist, to determine the nature, 
extent, and etiology of his right knee 
disorder(s), if any.  The claims file should 
be made available to, and be reviewed by, the 
examiner in connection with the examination, 
and the report should so indicate.  All 
indicated tests and studies should be 
undertaken.

a.  The examiner should express an opinion as 
to
whether it is at least as likely as not 
(meaning 50 percent or more probable) that 
the Veteran's right knee disorder(s), if any, 
were caused or aggravated by his time in 
service; and

b.  Irrespective of whether the Veteran has 
any current right knee disorders, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(meaning 50 percent or more probable) that 
any right knee disorders that the Veteran had 
during the pendency of his claim (i.e., 
during or after January 2000) were caused or 
aggravated by his time in service.

Rationale(s) for opinions expressed should be 
given in detail.  If it is not possible to 
provide an opinion, the examiner should 
provide a rationale for why he cannot express 
an opinion in either the affirmative or the 
negative.

2.  Following completion of the above 
development, the RO should schedule the 
Veteran for a Travel Board hearing before a 
Veterans Law Judge, with appropriate 
notification to the Veteran and his attorney.  
A copy of the notice to the Veteran of the 
scheduling of the hearing should be placed in 
the record.

3.  After the hearing is conducted, or if the 
Veteran withdraws his hearing request or 
fails to report for the scheduled hearing, 
the case should be returned to the Board for 
further review.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2009).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



